Title: To Thomas Jefferson from Jacob Abbot Cummings, 17 April 1826
From: Cummings, Jacob Abbot,Hilliard, William
To: Jefferson, Thomas


Hond Sir,
Boston,
April 17th 1826.
We received yours of the 9th inst. & regret to hear that any indisposition should have prevented your devoted attention to the object, which has already received so much of your fostering care, & which must, in no considerable degree, feel the want of its continuance. The order for the periodical works, will be immediately forwarded to England & the continent, as also that, for the Tables of Logarithms. We have now five cases more to forward, for the Library, which will, in a great measure, complete all the works, that can be obtained, upon the English catalogue.We feel mortified, at the course, which the faculty of College have felt themselves obliged to adopt, in relation to a supply of class books and believe, at the same time, that upon a proper representation of the facts, in the case, not so much blame would attach itself to us, on account of the deficiency. Most of the Books, ordered, in the first instance, were of such a kind, as are not generally used in other Colleges; and considering the uncertaintity of the number to be called for by your institution, it would have been imprudent in us, to order them from Europe in any considerable quantities. As soon as we found, at the commencement of the second term, the prodigious increase of the pupils, and received a particular designation of the Books wanted, we sent our orders out for them, by the hundred, and may soon expect a supply of those, which have not already been sent in quantities—We are confident, that no house in the United States can furnish Books at a lower rate, or with greater facility than ourselves; and our future operations, we hope, will have a tendency to convince the faculty, that the particular circumstances, and embarrassments, under which we have hitherto laboured in the supply, will operate, in some small degree, as an apology, for what may now appear to be negligence. We will however, endeavor, to atone for the past, by doing better for the future. As to the Books, in the Saxon language, we were very particular in our instructions abroad, and received in reply, that they were not to be had in England. We will, however renew the order, with the alterations you suggest. We supposed, that we had always furnished a full supply of the mathematical works, that are published here; and apprehend, that some other work must have been ordered by Mr. Jones, instead of La Croix’s Algebra. We have now sent on an additional number—& have no memorandum of Butler’s Ancient maps having been ordered before—Morse’s Atlas shall be sent immediately.Our Mr Hilliard will visit Virginia in May or June.With great respect, your obedt servtsCummings, Hilliard & Co.